Holden, J.,
delivered the opinion of the court.
This is a suit in chancery between Bolivar county and E. H. Wray, its sheriff and tax collector, involving the amount of commissions the tax collector is entitled to deduct from the taxes collected by him in the county.
The appellant Wray, as tax collector of Bolivar county, claims that he is entitled to deduct from the taxes collected by him the following commissions thereon (quoting from appellant’s brief):
“Five per cent. on.the first ten thousand dollars of county taxes, two per cent, on the next forty thousand dollars of county taxes, and one per cent, 'on all in excess of fifty thousand dollars of county taxes; also five per cent, of the first ten thousand dollars of taxes collected for each • road-taxing district and two per cent, on the next forty thousand dollars of taxes collected for each road-taxing district and one per cent, on all in excess of fifty thousand dollars of taxes collected for each road-taxing district; also five per cent, on the first ten thousand dollars of taxes collected for each consolidated school district and two per cent, on the next forty thousand dollars of taxes collected for each consolidated school district and one per cent, on all in excess of fifty thousand dollars of taxes collected for each consolidated school district; also five per cent, of the first ten thousand dollars of taxes collected for each .drainage district and two per cent, on the next forty thousand dollars of taxes collected for each drainage district and one per cent, on all in excess of fifty thousand dollars of taxes collected for each drainage district.
“The appellants also claim that, as there are two judicial districts in Bolivar county, the above compensation is for each judicial district separately.
“Both of the above claims were disallowed by the lower court. ’ ’
*97The controversy involves the construction of chapter 160, Laws of 1922, and particularly section 2 thereof, which is as follows:
“Sec. 2. Section 2196 of the Code of 1906 is amended to'read as follows: Each tax collector shall he allowed to deduct for his services in making tax collections the following fees and commissions:
‘ ‘Five per cent, on all privilege taxes and poll taxes and commutation road taxes collected.
“Five per cent, on the first ten thousand dollars of state'taxes collected.
“Two per cent, on the excess of state taxes collected over ten thousand dollars hut not on exceeding forty thousand dollars.
“One per cent, on the excess of state taxes collected over fifty thousand dollars.
“Five per cent, on the first ten thousand dollars of all county and taxing district and drainage district taxes collected.
“Two per cent, on the excess over ten thousand dollars of county and taxing district and drainage district collected, but not on exceeding forty thousand dollars.
“One per cent, on all county and taxing district and drainage district taxes collected in excess of fifty thousand dollars.
“The said fees and commissions on county and taxing district and drainage district taxes shall be deducted pro rata from each of the funds constituting the amounts collected whether county or levee district or other taxing or drainage district funds.”
Section 3 of the act reads in part as follows: “The sheriffs and tax collectors shall begin to receive the fees in full compensation for their services as fixed by section 2 of this act, December 1,1922, the salaries of the sheriffs and tax collectors and the deputies of sheriffs and tax collectors shall continue as fixed by chapter 122 of the acts of 1920 until the first day of December, 1922,”
*98The lower court construed chapter 160, Laws oí 1922, and particularly section 2 thereof, as meaning that in determining what commissions the tax collector of Bolivar county was entitled to deduct from faxes collected by him, that all the taxes during each calendar year should be considered as a whole — that is, that the county taxes and the taxes collected from each road-taxing district and from each consolidated school district and from each drainage district should be totaled — and that from this total the tax collector should deduct five per cent, from the first ten thousand dollars, which would be five hundred dollars, and two per cent, from the next forty thousand dollars which would be eight hundred dollars, and one per cent, from all in excess of fifty thousand dollars, and that this method should be followed for each calendar year.
Three questions are presented for our determination on the direct and cross-appeal:
First, whether the tax collector under sections 1 and 2 of the said chapter 160, Laws of 1922, is entitled to deduct five per cent, as commissions on the first ten thousand dollars of all county taxes, and also on each taxing district and each drainage district taxes collected, and two per cent, on the excess over ten thousand dollars of each county and taxing district and drainage district taxes collected, and one per cent, on all in excess'of fifty thousand dollars, on each amount of taxes collected; or whether the commission must be deducted on the aggregate amount of taxes collected from the county and all taxing districts and drainage districts therein. In other words, the tax collector claims that he is entitled, to charge as commissions the schedule of five per cent, on the first ten thousand dollars, two per cent, on the excess over ten thousand dollars, and one per cent, ón excess over fifty thousand dollars, as a distinct charge against each separate fund collected, instead of deducting the schedule of *99commissions from the aggregate or whole amount of taxes collected by him from all of these sources.
Second, the appellant tax collector claims that as there are two judicial districts in Bolivar county the compensation fixed for the collection of taxes is to apply to each judicial district separately.
And the third point raised on cross-appeal is an interpretation of section 3 of the act with reference to the question as to whether the tax collector’s fees shall be based on the calendar or fiscal year.
We shall dispose of the last two questions first. After a careful consideration of the language of the act, we are convinced the legislature had in mind the calendar year, which runs from January 1st to January 1st, and the schedule of commissions is to apply to each year.
We see no merit in the contention that the tax collector is entitled to collect his commissions separately from each judicial district. There is no warrant in the statute justifying such contention. Previous statutes which have been repealed by the present act may have authorized separate collections in two judicial districts, but such provision does not appear in the statute now before us, and there is no claim that the board of supervisors in their discretion have allowed the collection of the double-fees, where there are two judicial districts, as provided elsewhere.
The main question in the case as to what amount of commissions the collector should be allowed to deduct from the taxes he collects must be determined by an interpretation of the language of that part of section 2 which provides that the tax collector shall be allowed to deduct “five per cent, on the first ten thousand dollars of all county and taxing district and drainage district taxes collected,” etc. The question is whether this commission is tó be computed and allowed on each separate fund collected for the county and the many taxing districts and drainage districts, or whether the total amount of all *100taxes collected for the county and all districts therein shall be the basis, as a whole, for the deductions of the five per cent, on the first ten thousand dollars, two per cent, on the excess over ten thousand dollars, and one per cent. on all taxes collected in excess of fifty thousand dollars.
We think the statute means the commissions deducted shall be upon the basis of the whole amount of taxes collected by the collector, and not upon the basis of the separate collections from each taxing district and county. That is to say, the tax collector is entitled to deduct for his services in making tax collections five per cent, on the first ten thousand dollars of all county and district taxes inclusive, two per cent, on the excess over ten thousand dollars, but not on exceeding forty thousand dollars, and one per cent, on all taxes collected in excess of fifty thousand dollars, during each calendar year.
We have given careful consideration to the arguments presented by the appellant tax collector urging the contrary view, but we are convinced the interpretation contended for is not maintainable when the act is considered in all of its parts, together with the previous history of legislation on the subject, and the unreasonable results that would follow from such a construction.
The appellant urges that the act meant to allow the collector separate commissions upon each of the different funds of taxes collected, and argues that the latter part of section 2 clearly indicates this intent when it says:
‘£ The said fees and commissions on county and taxing district and drainage district taxes shall be deducted pro rata from each of the funds constituting the amounts collected whether county or levee district or other taxing or drainage district funds.”
But we think the provision referred to bears against the contention of appellant and favors the opposite construction of the act which we have announced. The provision that the commissions for collecting the taxes shall be deducted pro rata, or in proportion to the respective *101amounts from' each of the funds constituting the amounts collected, leads us to believe the legislature could have only intended the basis of commissions should be upon the aggregate or whole amount of taxes collected from all sources named in the county, and that each fund should hear its proportionate amount of the expenses of collections; otherwise we see no reason for the enactment of the provision. That this pro rata scheme of paying the commissions for the collection of the different taxes of the county will make it difficult for the tax collector to render an accurate monthly report of his collections is not sufficiently persuasive to justify the view presented by the appellant.
The decree of the lower court is affirmed on both direct and cross-appeal.

Affirmed.